DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 23, and 31, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikonen et al. (WO 2018/050947).
Sikonen et al. disclose an elevator system and method, comprising: an elevator shaft (202A, 202B), a plurality of elevator cabs (204, 206, 208, 210) configured to move individually in the same elevator shaft, and a control system (300) configured to control the elevator system, wherein each of the elevator cabs each comprise a unique identifier (page 8, lines 9-18 and page 9, lines 1-12).
	Sikonen et al. disclose the elevator system, comprising at least one storage facility (214) configured to store elevator cabs (216, 218) of the elevator system and a selection device configured to introduce elevator cabs into the storage facility of the elevator system and configured to move elevator cabs out of the storage facility, wherein the selection device inherently comprises a reader device (page 7, line 30 – page 8, line 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21, 24-27, 29-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikonen et al. in view of Depaola et al. (WO 2016/126805).
Sikonen et al. are discussed above.  Sikonen et al. do not disclose a reader device to detect identifiers of the elevator cabs.
However, Depaola et al. disclose an elevator system and method, comprising a reader device (360a, 360b, 360c), configured to detect the identifiers (362) of the elevator cabs (114) and/or to identify an elevator cab (114) of the elevator system via the detected identifier (362).
Depaola et al. disclose the elevator system, wherein the control system is configured to assign a unique identity to each of the elevator cabs (paragraph 50).
Depaola et al. disclose the elevator system, wherein the identities assigned to the elevator cabs and the identifiers of these elevator cabs each form unique identification pairs (figure 3).
Depaola et al. disclose the elevator system, wherein the elevator cabs comprise at least one of the following elements as identifier: a RFID transponder, an identification code, a barcode, a QR code, or a detection pattern (paragraph 52).
Depaola et al. disclose the elevator system, comprising a support means for retrieving an elevator cab of the elevator system, wherein the support means comprises the reader device.
Depaola et al. disclose the elevator system, wherein a first elevator cab of the elevator system comprises first characteristics and a second elevator cab of the elevator system comprises second characteristics, wherein, via the identifier of one of the first and second elevator cab, the characteristics of said elevator cab can be determined (paragraphs 46-47).
Depaola et al. disclose the elevator system, wherein the elevator system takes a specification of characteristics of an elevator cab into account in the case of a transport request, wherein certain specifications of characteristics are linked to certain identifiers of the elevator cabs (paragraphs 47-49).
Depaola et al. disclose the elevator system, wherein the elevator cabs each comprise a monitoring unit, which is configured to perform a self-diagnosis with regard to the functionality of elements of the corresponding elevator cab, wherein the monitoring unit provides the identifier of the elevator cab (paragraphs 46-47).
Depaola et al. disclose the elevator system, wherein the element providing the identifier of a respective elevator cab of the elevator system provides additional user data (paragraphs 49-52).
Depaola et al. disclose the elevator system, wherein the elevator cabs comprise the identifier multiple times (figure 3).
Depaola et al. disclose the elevator system, wherein the each of the elevator cabs comprises a reader device for detecting the identifier of other of the elevator cabs of the elevator system (figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Depaola et al. with Sikonen et al., because the teachings provide specific devices and techniques for identifying each cab.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikonen et al. in view of Depaola et al. as applied to claim 27 above, and further in view of Sonnenmoser et al. (CN 108883891).
Sikonen et al. and Depaola et al. are discussed above.  Neither disclose checksum data.
However, Sonnenmoser et al. disclose an elevator system, wherein the additional user data comprises a checksum, wherein a correct detection of the identifier of the respective elevator cab of the elevator system can be determined by means of the checksum (as discussed in description – “In this context, the sum frame method may be understood as such a method, another connection wherein the central control unit and all connected with a sensor or an actuator field device according to the logical ring topology, and data flow performed in one direction, such as in a shift register. In this case, the data are pushed from node to node through the entire ring. In this case, a data packet to be transmitted or the data block comprises data or signal for all field devices, and has preferably a relatively low overhead, the overhead by the loop, the actual sensor or actuator data and optional check sum field. comprising such a data packet or data frame of all node data called the summation frame….”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Sonnenmoser et al.  with Sikonen et al. in view of Depaola et al., because the teachings provide a source of data including a checksum for controlling elevator operation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/28/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837